DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. US Publication 2018/0036535 (hereinafter Wong).
Regarding claim 1, Wong discloses a non-invasive diagnostic assembly comprising: an interface configured for connection to a monitoring device (element 10 which includes an interface connecting to a local monitoring system inside housing 12 and/or a remote monitoring system, see also Figures 1A-2B,26 and [0007], [0170]-[0173], [0245]); a plurality of electrodes configured for adhesion to a patient's skin at respective locations and electrically connected to  the interface (electrodes 16 see also Figures 1A-1E, 26 and [0170]-[0172], [0181], [0279]); and at least one adjustable connection segment connecting at least two electrodes of the plurality of electrodes (band 14 with adjustable connection segments as per Figure 39 connects two or more electrodes of the multiple electrodes, where the adjustable connection segments include a flexible material and/or a serpentine elements (Figure 39C at 3904') to allow electrodes to be moved relative to one another; Figures 1A, 39C and [0007], [0170]-[0172], [0266], [0273]).
Regarding claim 2, Wong discloses that the at least one adjustable connection segment comprises a conductor element providing an electrical connection between the at least two electrodes (the adjustable connection segments includes conductive elements between the electrodes 12 such as contacts 1204, 1206 of a circuit to define circuits, see Figures 1A, 12, 16 and [0007], [0170], [0198], [0204]). Figure 39C at 3904’ 
Regarding claim 3, Wong discloses that the at least one adjustable connection segment comprises a plurality of segment elements connected to each other (the adjustable connection segments include two or more segments elements including liner 3902 and serpentine element 3904' connected to each other; Figure 39C and [0007], [0266], [0273]) such that the at least one connection segment expands when force is applied in a first direction and contracts when force is applied in a second direction, opposite the first direction (serpentine elements 3904' see Figures 1A, 39C and [0007], [0266], [0273]).
Regarding claim 4, Wong discloses that the at least one adjustable connection segment comprises a conductor element providing an electrical connection between the at least two electrodes (contacts 1204, 1206 of a circuit to define circuits such as those shown in in Figures 1A, 12, 16 and [0007], [0170], [0198], [0204]; also 3904’ of Figure 39C).
Regarding claim 5, Wong discloses that the non-invasive diagnostic assembly further comprises a second adjustable connection segment connecting at least one of the at least two electrodes to a third electrode (a second adjustable connection segment between a middle electrode and a third electrode as per Figures 1A, 39C which shows two such connections; [0066], [0273]).
Regarding claim 6, Wong discloses that the second adjustable connection segment comprises a conductor element providing an electrical connection between the at least one electrode of the at least two electrodes and the third electrode (the adjustable connection segments include conductive elements between at least the middle and third electrodes 12 such as contacts 1204, 1206 of a flex circuit to define circuits such as those shown in in Figures 1A, 12, 16, 39C and [0007], [0170], [0198], [0204]; the electrical connections are also located along elements 3904’ in Figure 39C). 
Regarding claim 7, Wong discloses that the second adjustable connection segment comprises a second plurality of segment elements connected to each other (the second adjustable segment includes two or more segment elements including liner 3902 and serpentine element 3904' connected to each other; Figures 1A, 39C and [0007], [0266], [0273]) such that the second connection segment expands when force is applied in a first direction and contracts when force is applied in a second direction, opposite the first direction (at least the serpentine elements 3904' allows this motion due to the geometry, see also [0266], [0273]).
Claims 1 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilhuly US Publication 20140012157 (hereinafter Gilhuly).
Regarding claim 1, Gilhuly discloses a non-invasive diagnostic assembly (Figures 10A-B) comprising: an interface configured for connection to a monitoring device (abstract, connectors 78, 79 and cables 31, where element 80 can also reasonably be considered an interface; Figures 5-6; see also [0138]-[0139]); a plurality of electrodes configured for adhesion to a patient's skin at respective locations and electrically connected to the interface (electrodes 53-54 as well as 103 as per Figures 9-11; [0137]-[0138], [0146]-[0147]); and at least one adjustable connection segment connecting at least two electrodes of the plurality of electrodes (element 227 which is used to mechanically connect two or more electrodes Figures 9-10, 14 and [0146], [0151], [0184]).
Regarding claim 8, Gilhuly discloses that the least two electrodes of the plurality of electrodes are configured for connection to the patient's skin at respective locations along an ulnar nerve (the two or more electrodes are adhered to the patient's skin at locations along the ulnar nerve such as in Figures 6 and 13; [0136], [0175], [0179], [0190]).
Regarding claim 9, Gilhuly discloses that the at least one electrode of the plurality of electrodes is configured for connection to the patient's skin at a location corresponding to an adductor pollicis muscle of the patient (Figure 6 or 13 electrode 3, 703, 803 and [0025], [0190]-[0191]).
Regarding claim 10, Gilhuly discloses that the at least one electrode of the plurality of electrodes is configured for connection to the patient's skin at a location corresponding to a flexor hallucis brevis muscle of the patient (electrodes 3, 703, 803 and [0175]).
Regarding claim 11, Gilhuly discloses that the at least one electrode of the plurality of electrodes is configured for connection to the patient's skin at a location corresponding to a digit on the patient's hand (Figures 7-11, 16 and [0153]-[0155], [0190]).
Regarding claim 12, Gilhuly discloses that the at least one electrode of the plurality of electrodes is configured for connection to the patient's skin at a location corresponding to a thumb of the patient (the electrodes need only be fully capable of being located at the claimed location, Figures 11, 13, 16 at elements 3, 21, 121, 703, 803 as well as [0190]-[0191]).
Regarding claim 13, Gilhuly discloses that the at least one electrode of the plurality of electrodes is configured for connection to the patient's skin at a location corresponding to a pinky of the patient (at least one electrode is adhered to the patient's skin to stimulate the abductor digiti minimi which corresponds to the pinky Figures 9-10 and [0175] at electrodes 103, further “corresponds has no exact definition and corresponds can simply be read as “on the side of the wrist that aligns with the pinky”).
Regarding claim 14, Gilhuly discloses that the at least two electrodes include a first electrode adhered at a location corresponding to the adductor pollicis muscle ([0175], [0190]-[0191]) and a second electrode adhered at a location corresponding to the thumb ( [0175], [0190]-[0191] and at Figures 10A and 15 at elements 21 which show designs that are fully capable without any additional structural modification to be rearranged in the location as claimed given their flexible nature.
Regarding claim 15, Gilhuly discloses that the at least two electrodes include a first electrode adhered at a location corresponding to the abductor digiti minimi muscle (Figures 9-10; [0175]) and a second electrode adhered at a location corresponding to the pinky (a second electrode adhered to a second location corresponding to the flexor digiti minimi or abductor digiti minimi which correspond to the pinky; figure 9; paragraphs [0147, 0175; again “corresponds” is given a broad interpretation where “corresponds to a pinky” simply is being as “on the side of the wrist that aligns with the pinky”). 
Regarding claim 16, Gilhuly discloses that the at least two electrodes include a first electrode adhered at a location corresponding to the abductor digiti minimi muscle  and a second electrode adhered at a respective location corresponding to the ulnar nerve (Figure 10A at electrodes 103).
Regarding claims 17-18, Gilhuly discloses that the at least two electrodes include a first electrode adhered at a location corresponding to the adductor pollicis muscle (Figure 10A at electrodes 103) and a second electrode adhered at a location corresponding to the ulnar nerve (the second electrode 103 at Figure 10A), connected to a monitoring device (the interface connects directly to connectors of the anesthetic monitor 34; figure 5; paragraphs (0138-0139]).
Regarding claim 19, Gilhuly discloses that the interface is configured for electrical connection to a monitoring device to provide data from the plurality of electrodes to the monitoring device (the interface elements 78-80 electrically connects to the anesthetic monitor 34 to provide data from the electrodes to the anesthetic monitor 34; Figure 5; and [0138]-[0139]).
Regarding claim 20, Gilhuly discloses that the plurality of electrodes includes at least two stimulating electrodes and at least two detector electrodes (two stimulating electrodes 103 and two EMG sensing electrodes 121; Figure 11 and [0155]). The electrodes shown in Figures 6, 8, 10A include the correct quantity and are all fully capable of the above mentioned intended use without any additional structural modification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794